—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 22, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a warehouse worker for a food distribution company, was terminated from his employment after reporting to work late. The Board denied his claim for unemployment insurance benefits on the basis that claimant was terminated for misconduct. Claimant contends that the reason he was late to work was because he overslept and asserts that the Board’s decision is not supported by substantial evidence. We disagree. Claimant admitted that he was late for work on the date at issue, and the record reflects that he had received prior warnings concerning his tardiness. Such behavior constitutes misconduct disqualifying claimant from receiving unemployment insurance benefits (see, Matter of Mosley [Hudacs], 207 AD2d 942; Matter of Hahn [Hudacs], 206 AD2d 582). Accordingly, the Board’s decision must be upheld.
Cardona, P. J., Mercure, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.